Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-4 and 6-7 in the reply filed on 08/01/2022 is acknowledged.
Claims 8-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/01/2022.
Claim Objections
The following claim(s) are objected to because of these informalities:  
In claim 1, line 13, “less” should read “lower” because less refers to a smaller amount and is typically not used with temperature, since temperature is not an amount.
Appropriate correction is required.  	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-4 and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 10, recites "a three-dimensional object".  It is unclear if this object is the same as the one recited earlier in the claim.  For the purpose of examination, claim 1, line 10 reads on "the three-dimensional object".  Dependent claims fall herewith.
Claim 1, line 12, recites "initiating the polymerization".  This term is not previously used and does not have proper antecedent basis.  For the purpose of examination, claim 1, line 12 reads on "initiating polymerization".  Dependent claims fall herewith.
Claim 1, line 16, recites "a plurality of the locations of the layer".  The term location of the layer is not previously used and does not have proper antecedent basis.  For the purpose of examination, claim 1, line 16 reads on "a plurality of locations of the layer".  Dependent claims fall herewith.
Claim 1, lines 16-21, recite "c. applying electromagnetic radiation to a plurality of the locations of the layer of the particulate composition where the liquid composition has been selectively deposited, wherein the particulate composition undergoes melting in a plurality of the locations where the liquid composition has been selectively deposited and while undergoing3JANSEN, et al. 16/318,763melting or while molten the initiator initiates polymerization of at least the first resin". It is unclear whether the features recited after the phrase “wherein” on line 18 (ie. relating to melting and polymerization initiation) are positively recited steps in the method, intended results from applying electromagnetic radiation in the claimed manner, or are separate steps/features from the step of applying electromagnetic radiation that may occur in any sequence within the claimed method after forming the layer of the particulate composition (eg. melting could occur before, during, or immediately after step b).  Therefore, the metes and bounds of claim 1 are uncertain and the claim is indefinite.  Dependent claims fall herewith.
Claim 6, lines 2-4, recite "step c causes the particulate composition, to undergo melting in a plurality of locations where the liquid composition was selectively deposited".  It is unclear whether all features of step c are required to cause the recited melting (eg. is simultaneous initiation of polymerization required to cause melting?) or, instead, only the recited application of electromagnetic radiation is needed.  Therefore, the metes and bounds of claim 6 are uncertain and the claim is indefinite.  Dependent claims fall herewith.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 1 was not found in a search of the prior art, but is indefinite for the reasons given above with a high degree of uncertainty about the scope of the claim and therefore rejected under 35 U.S.C. 112(b).  Therefore, per MPEP 2173.06, where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.
Prior Art of Record
The following prior art of record is considered pertinent to applicant’s disclosure and claims:
Oriakhi (US PG Pub 2005/0093194, previously made of record on an IDS filing) teaches the positively recited actions recited in the first two lines of steps 1a, 1b, and 1c (eg. claims 1 and 15, para. 0019, and paras. 0030-0039).
Attenburrow (US PG Pub 2008/0188583, made of record herein) teaches particulate compositions with many of the claimed features (eg. paras. 0030-0033; claims 1-18) and a method of coating flexible substrates with these compositions using similar steps as instant claim 1 (eg. abstract, paras. 0035-0040, claim 11). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318. The examiner can normally be reached Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JRS/
Examiner
Art Unit 1745



/JIMMY R SMITH JR./Examiner, Art Unit 1745